DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
While the election made on 20 May 2022 is acknowledged, the pending claims as amended below are allowable, and so the restriction requirement as set forth in the Office action mailed on 06 May 2022 has been reconsidered pursuant to MPEP § 821.04(a) and is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Winthrop D. Childers on 07 June 2022.

The application has been amended as follows: 

1.	(Currently Amended) A method of operating a manufacturing system which includes a housing, a coater, a vertical movement actuator coupled to a platen of a removable powder module installed in the housing, and a laser system, the method comprising:
operating the vertical movement actuator, the coater, and the laser system to form at least three pillars onto an upper surface of the platen by selectively fusing powder material, the at least three pillars having upper surfaces that collectively define a plane;
operating the vertical movement actuator to position the upper surfaces of the at least three pillars at a distance D below a build plane;
placing a calibration plate of a thickness corresponding to the distance D on top of the upper surfaces of the at least three pillars; and 
calibrating the laser system[ by steps of:
operating the laser system to impact the upper surface of the calibration plate with a radiation beam;
operating a sensor concurrently with operating the laser system to impact the upper surface of the calibration plate;
receiving and analyzing a signal from the sensor; and
calibrating[ based on the analyzed signal,
wherein the laser system is configured to remain calibrated even when the removable powder module is replaced.
2.	(Currently Amended) The method of claim 1 further comprising loading[ the removable powder module into the housing, the removable powder module including the platen and containing powder, and the vertical movement actuator being coupled to the platen when the removable powder module is loaded into the housing.
3.	(Original) The method of claim 1 wherein the manufacturing system includes a midplate and further comprising mechanically aligning the laser system to the midplate.
4.	(Original) The method of claim 3 further comprising mechanically aligning the laser system to the coater.
5.	(Currently Amended) The method of claim 1 wherein the at least three pillars individually include a lower portion having a lower density in contact with the platen and an upper portion having a higher density that defines the upper surface thereof[
6.	(Original) The method of claim 1 further comprising:  after forming the at least three pillars, removing powder from above the platen before placing the calibration plate.
7.	(Original)  The method of claim 1 further comprising:  evacuating the housing and then backfilling the housing with argon before forming the at least three pillars.
8.	(Original) The method of claim 1 wherein calibrating the laser system is performed with ambient air inside the housing.
9.	(Rejoined - Currently Amended) The method of claim 1 wherein the sensor is an optical sensor, the calibration plate includes fiducial marks, and analyzing the signal includes comparing an estimated location of the fiducial marks with scan coordinates of the fiducial marks obtained by the optical sensor.
10.	(Currently Amended) The method of claim 1 wherein the sensor is an acoustic sensor and the method further includes:
vertically translating the calibration plate concurrent with operating the laser system to impact the upper surface of the calibration plate;
identifying peaks in an acoustic signal obtained by the acoustic sensor;
analyzing the peaks to determine a focus height of the laser;
comparing the focus height with a[ of the build plane to provide an error; and 
adjusting the[ laser system based upon the error so that the focus height better coincides with the build plane height.
11.	(Rejoined - Currently Amended) A manufacturing system comprising:
a housing defining a build chamber;
a sensor in the build chamber;
a coater that translates along an axis and configured to deposit a layer of powder having an upper powder surface defining a build plane;
a removable powder module installed in the housing, the removable powder module comprising a powder supply that is coupled to the coater[
] and a motorized platen having an upper platen surface;
a laser system; and
a controller configured to:
operate the motorized platen, the coater, and the laser system to form at least three pillars upon the upper platen surface by selectively fusing powder material, the at least three pillars having top surfaces that collectively define a plane;
operate the motorized platen to position top surfaces of the at least three pillars at a distance D below the build plane;
unlock the housing[ and placing a calibration plate of a thickness corresponding to the distance D[
concurrently operate at least the laser system to impact the upper surface of the calibration plate and the sensor;[
analyze[; and
calibrate the laser system based on the analyzed signal,
wherein the laser system is configured to remain calibrated even when the removable powder module is replaced.
12.	(Rejoined - Currently Amended) The manufacturing system of claim 11 wherein the controller is further configured to, before forming the at least three pillars, operate a gas handling system to evacuate the build chamber and then[
13.	(Rejoined) The manufacturing system of claim 12 wherein the controller is further configured to, after forming the at least three pillars, operate the gas handling system to fill the build chamber with ambient air.
14.	(Rejoined - Currently Amended) The manufacturing system of claim 11 wherein the sensor is an optical sensor, the calibration plate includes a plurality of fiducials, concurrently operating at least the laser system includes scanning a radiation beam emitted by the laser system over the fiducials, and analyzing[sensor includes comparing expected locations of the fiducials with scan coordinates of the fiducials obtained by the optical sensor.  
15.	(Rejoined - Currently Amended) The manufacturing system of claim 11 wherein the sensor is an acoustic sensor and:
concurrently operating at least the laser system and the sensor includes concurrently vertically translating the calibration plate;
analyzing[ obtained by the acoustic sensor, analyzing the peaks to determine a focus height of the laser, comparing the focus height with a[ of the build plane to provide an error, and adjusting the[ laser system based upon the error so that the focus height better coincides with the build plane height.
16.	(Rejoined - Currently Amended) The manufacturing system of claim 11 wherein the sensor[ is one of two sensors including an optical sensor and an acoustic sensor, and wherein analyzing[
calibrating the laser system along lateral axes X and Y at least partly as a result of analyzing a signal from the optical sensor; and
calibrating the laser system along vertical axis Z at least partly as a result of analyzing a signal from the acoustic sensor.





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While it is generally known to provide an additive manufacturing system comprising a housing, coater, vertical actuator, platen, powder module, and laser system, while it is generally known for a powder module to be removable from such a system, and while it is generally known to calibrate such a system by printing calibration patterns or pillars and/or by use of a calibration plate, the prior art of record does not teach or fairly suggest the claimed combination of steps and features, in particular whereby the claimed system is provided with the claimed components having their claimed configuration, whereby the claimed at least three pillars having upper surfaces that collectively define a plane are formed as claimed and repositioned so that the claimed calibration plate having the claimed thickness can be accommodated on the claimed top surfaces thereof, and with the claimed calibration procedure being performed by the claimed steps of operating the laser system and sensor in the manner claimed, receiving and analyzing the claimed signal, and then calibrating the laser system with respect to the claimed build plane based on the analyzed signal such that the laser system remains calibrated as such even when the removable powder module is replaced with another powder module.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure but does not teach or fairly suggest the claimed combination of steps, features, and/or components with their claimed configuration as outlined under the Reasons for Allowance set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Atul P. Khare/Primary Examiner, Art Unit 1742